      Case 19-13616         Doc 10      Filed 11/20/19 Entered 11/20/19 12:46:39     Desc Main
                                          Document     Page 1 of 2




                               UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MASSACHUSETTS

   In re:
   CATHERINE A. COSTA,                                    Ch. 7
     Debtor                                               19-13616-MSH


                                   Order on Motion for Relief from Stay

The Motion for Relief from the Automatic Stay of Wilmington Trust, National Association, as
Successor Trustee to Citibank, N.A. as Trustee for Merrill Lynch Mortgage Investors Trust,
Mortgage Loan Asset-Backed Certificates, Series 2006-HE5 [# 8] having come before me, due
notice having been given, no objection thereto having been filed, and good cause appearing to me
therefor, including the fact that the debtor has stated the intention to surrender the property, it is
hereby

ORDERED that Wilmington Trust, National Association, as Successor Trustee to Citibank, N.A. as
Trustee for Merrill Lynch Mortgage Investors Trust, Mortgage Loan Asset-Backed Certificates,
Series 2006-HE5, including its successors and assigns, is granted relief from the automatic stay
provisions of 11 U.S.C. § 362 for the purpose of exercising its rights under its agreements with the
debtor, including foreclosing its mortgage, or accepting a deed in lieu of foreclosure on the
property located at 4 Town Hall Road, Truro, MA 02666, more particularly described in the
Motion, and if necessary bringing eviction proceedings against the debtor, all in accordance with
applicable state and federal law.




19-13616-MSH, Order on Motion for Relief from Stay, page 1 of 2
      Case 19-13616         Doc 10      Filed 11/20/19 Entered 11/20/19 12:46:39           Desc Main
                                          Document     Page 2 of 2

Secured Creditor and/or its successors, assigns, and servicer may at its option offer, provide and
enter into a potential forbearance agreement, loan modification, refinance agreement or other
loan workout/loss mitigation agreement. Secured Creditor may contact the Debtor via telephone
or written correspondence to offer such an agreement. Any such agreement shall be non-recourse
unless included in a reaffirmation agreement.

                                                          By the Court,




                                                          Melvin S. Hoffman
                                                          United States Bankruptcy Judge

                                                          Dated: 11/20/2019




19-13616-MSH, Order on Motion for Relief from Stay, page 2 of 2
